Exhibit 10.4

[Premiere Global Services, Inc. Letterhead]

Michael E. Havener

Dear Mike:

     This letter amends your Employment Letter with Premiere Global Services,
Inc. (f/k/a PTEK Holdings, Inc.) (the “Company”) dated December 21, 2007
(“Employment Letter”).

     The following sentences are hereby added to the end of Section 3 of your
Employment Letter:

> “First, second and third quarter cash bonuses, if any, will be paid within
> forty-five (45) days following the end of the relevant quarter. Fourth quarter
> and annual cash bonuses, if any, will be paid in the calendar year following
> the year in which the bonus was earned, but no later than March 15 of such
> following year.”

     Section 7 of your Employment Letter is deleted in its entirety and replaced
with the following:

     “7. Code Section 409A.

>      (a) This Employment Letter shall be interpreted and administered in a
> manner so that any amount or benefit payable hereunder shall be paid or
> provided in a manner that is either exempt from or compliant with the
> requirements Section 409A of the Code and applicable Internal Revenue Service
> guidance and Treasury Regulations issued thereunder (and any applicable
> transition relief under Section 409A of the Code). Nevertheless, the tax
> treatment of the benefits provided under this Employment Letter is not
> warranted or guaranteed. Neither the Company nor its directors, officers,
> employees or advisers shall be held liable for any taxes, interest, penalties
> or other monetary amounts owed by you as a result of the application of
> Section 409A of the Code.
> 
>      (b) Notwithstanding anything in this Employment Letter to the contrary,
> to the extent that any amount or benefit that would constitute non-exempt
> “deferred compensation” for purposes of Section 409A of the Code would
> otherwise be payable or distributable hereunder by reason of your termination
> of employment, such amount or benefit will not be payable or distributable to
> you by reason of such circumstance unless the circumstances giving rise to
> such termination of employment meet any description or definition of
> “separation from service” in Section 409A of the Code and applicable
> regulations (without giving effect to any elective provisions that may be
> available under such definition). This provision does not prohibit the vesting
> or the determination of the amounts owed to you due to such termination. If
> this provision prevents the payment or distribution of any amount or benefit,
> such payment or distribution shall be made on the date, if any, on which an
> event occurs that constitutes a Section 409A-compliant “separation from
> service,” as the case, may be, or such later date as may be required by
> subsection (c) below.
> 
>      (c) Notwithstanding anything in this Employment Letter to the contrary,
> if any amount or benefit that would constitute non-exempt “deferred
> compensation” for

--------------------------------------------------------------------------------

> purposes of Section 409A of the Code would otherwise be payable or
> distributable under this Employment Letter by reason of your separation from
> service during a period in which you are a Specified Employee (as defined
> below), then, subject to any permissible acceleration of payment by the
> Company under Treas. Reg. Section 1.409A -3(j)(4)(ii) (domestic relations
> order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
> employment taxes), your right to receive payment or distribution of such
> non-exempt deferred compensation will be delayed until the earlier of (i) a
> date no later than thirty (30) days after your death, or (b) the first day of
> the seventh (7th) month following your separation from service.
> 
>      For purposes of this Employment Letter, the term “Specified Employee” has
> the meaning given such term in Code Section 409A and the final regulations
> thereunder (“Final 409A Regulations”), provided, however, that, as permitted
> in the Final 409A Regulations, the Company’s Specified Employees and its
> application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
> be determined in accordance with rules adopted by the Board of Directors or a
> committee thereof, which shall be applied consistently with respect to all
> nonqualified deferred compensation arrangements of the Company, including this
> Employment Letter.
> 
>      All reimbursements and in-kind benefits provided under this Employment
> Letter that are includible in your federal gross taxable income shall be made
> or provided in accordance with the requirements of Section 409A of the Code,
> including the requirement that (i) any reimbursement is for expenses incurred
> during your lifetime (or during a shorter period of time specified in this
> Agreement), (ii) the amount of expenses eligible for reimbursement or in-kind
> benefit provided during a calendar year may not affect the expenses eligible
> for reimbursement, or in-kind benefits to be provided, in any other calendar
> year, (iii) the reimbursement of an eligible expense will be made on or before
> the last day of the calendar year following the year in which the expense was
> incurred, and (iv) the right to reimbursement or in-kind benefits is not
> subject to liquidation or exchange for another benefit.

     Except as otherwise provided herein, the terms and conditions of your
Employment Letter shall remain in full force and effect.

    Sincerely,     /s/ Theodore P. Schrafft

--------------------------------------------------------------------------------

  Premiere Global Services, Inc   By:  Theodore P. Schrafft
        President     Acknowledged and Agreed to By:     /s/ Michael E. Havener

--------------------------------------------------------------------------------

  Michael E. Havener
Chief Financial Officer     Date: December 23, 2008

- 2 -

--------------------------------------------------------------------------------